Citation Nr: 0018289	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-01 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided on April 28, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to July 
1960, and from October 1972 to July 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1998 
by the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, 
of the Department of Veterans Affairs (VA).  The July 1998 
VAMC decision denied entitlement to payment of, or 
reimbursement for, the cost of unauthorized expenses for 
medical services rendered by Southwest Medical Center (SWMC) 
on April 28, 1998.  The veteran submitted a timely 
disagreement with this denial and timely substantive appeal.


FINDINGS OF FACT

1.  The veteran was hospitalized at SWMC on April 28, 1998, 
for complaints of chest pain and related symptoms generally 
associated with a heart attack. 

2.  When private medical services were rendered on April 28, 
1998, the veteran was in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU). 

3.  Reasonable doubt exists as to whether VA facilities were 
feasibly available.  


CONCLUSION OF LAW

With the resolution of doubt in the veteran's favor, the 
criteria for entitlement to payment of, or reimbursement for, 
the cost of unauthorized medical services furnished to the 
veteran on April 28, 1998 have been met.  38 U.S.C.A. §§ 
1728, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 17.120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of private treatment at SWMC 
emergency room on April 28, 1998, when he sought treatment 
for chest pains.  He contends he is entitled to payment or 
reimbursement because, when he called the VAMC at Oklahoma 
City, Oklahoma, a nurse informed him to seek treatment at the 
nearest hospital, which is what he did.  He contends that he 
informed the private doctor at the SWMC emergency room, who 
arranged to have the veteran transported three hours later by 
VA contract ambulance to the VAMC.  The veteran contends that 
VA's act of "having [him] go to another hospital" implied 
payment of expenses of private treatment.  

The essential facts are established by the medical evidence 
of record and are not in dispute.  Effective from October 
1994, the veteran was in receipt of a TDIU.
On the morning of April 28, 1998, the veteran called the VAMC 
at Oklahoma City and was informed to seek treatment at the 
nearest medical facility.  At 7:13 a.m., the veteran 
presented to the SWMC emergency room with complaints of 
substernal burning chest pain, with radiation of pain to the 
right arm, and diaphoresis, which had begun 30 minutes prior.  
The resulting diagnosis was chest pain, and the veteran was 
treated with nitroglycerin.  The private physician requested 
further observation and therapy by VA, and called VA at 8:30 
a.m.  VA accepted the veteran for transfer and dispatched an 
ambulance to transport him to VA.  

A VA Medical Certificate dated April 28, 1998 reflects 
negative clinical findings and a diagnosis of atypical chest 
pain, acute myocardial infarction ruled out, and questionable 
narcotic abuse.  The history included a history of atypical 
chest pain for over a year, and an anxiety disorder.  
Clinical findings were essentially normal.

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be: (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  The Board 
notes in particular that each of these three criteria must be 
met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728.  Zimick 
v. West, 11 Vet. App. 45, 49 (1998). 

The regulations also provide further explanation and guidance 
regarding the feasibility criteria referred to in 38 C.F.R. § 
17.120(c).  Some guidance as to what constitutes "feasibly 
available" may be found at 38 C.F.R. § 17.53 (1999).  Factors 
to be considered are the urgency of the veteran's medical 
condition, the relative distance of travel, and the nature of 
treatment required. 

In this case, the veteran was being treated for a medical 
emergency involving chest pains, regardless of the ultimate 
diagnosis, which the RO found qualified as a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  The Board accepts this finding.  Because 
the veteran had a TDIU effective from October 1994, the RO 
also found that he met the requirement of having a "total 
disability permanent in nature," so that emergency treatment 
for his any disability, including disability manifested by 
cardiac symptomatology was contemplated by 38 U.S.C.A. 
§ 1728(a)(2).  While a TDIU is not necessarily permanent in 
nature, the Board will not disturb the RO's finding to that 
effect. 

The remaining question in this case, then, is whether other 
VA facilities or other Federal facilities were feasibly 
available during the relevant period of hospitalization.  See 
38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120(c).  As to this 
question, the record is silent as to whether VA or Federal 
facilities were available to the veteran, including any VA or 
Federal facilities that provide emergency treatment.  See 38 
C.F.R. § 17.53.  The only evidence is the veteran's report 
that SWMC was five minutes from his home, whereas the VAMC 
was 15 minutes from his home, notably three times as far.  
While the VAMC at Oklahoma City later received and treated 
the veteran following initial private emergency medical 
treatment, which tends to show that VA facilities may have 
been available, the fact that VA advised the veteran to go to 
the nearest medical facility (an assertion of which there is 
no evidence that VA has disputed) is, on the other hand, some 
evidence that VA facilities may not have been feasibly 
available, at least in this isolated case.  The mere fact 
that a VA medical center is in the same city as a private 
hospital does not establish that it is feasibly available.  
See Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  The Board 
finds the veteran's reporting of events to be credible and 
consistent with the evidence of record.  

Resolving such doubt in the veteran's favor, the Board finds 
that the criteria for entitlement to payment of, or 
reimbursement for, the cost of unauthorized medical services 
furnished to the veteran on April 28, 1998 have been met.  38 
U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 3.102, 17.120.  

Actually, in this case, the veteran's principal argument was 
not that reimbursement was for unauthorized treatment but 
that reimbursement was for authorized treatment.  He argued 
that the relatively brief treatment at the private hospital 
had been authorized by the VA.  This theory was not really 
answered by the VA, other than by a concluding statement in 
the statement of the case.  No laws or regulations were 
cited.  No rationale was given.  Also, see VA Form 10-2829, 
Telephonic Authorization, which seems to suggest that 
authorization had been given for emergency room evaluation at 
the private hospital.  Nevertheless, the Board observes that 
the treatment was only for a few hours to stabilize the 
veteran and that he was appropriately and properly 
transferred to the VA hospital.  The Board sees no benefit or 
value to anyone in remanding this case.  

The Board finds it significant that VA does not dispute that 
the veteran was advised to go to the nearest medical facility 
for treatment.  An additional consideration in this veteran's 
case is the relatively brief treatment the veteran received 
(1 hour, 17 minutes) at SWMC; this tends to show that the 
treatment was only of an emergent nature and, once it was 
determined that only further testing, but no further emergent 
treatment was required, both the veteran and SWMC 
appropriately contacted the VAMC for transport of the 
veteran.  See 38 C.F.R. § 17.121 (1999) (medical emergency 
ends where veteran could be transferred to VAMC for continued 
treatment).


ORDER


Payment of, or reimbursement for, unauthorized private 
medical services provided on April 28, 1998 is granted.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

